per curiam:
Nuevamente nos vemos obligados a ejercer nuestra facultad disciplinaria en contra de un miembro de la profesión jurídica que ha incumplido con los requisitos de la Oficina de Inspección de Notarías (ODIN) y no ha acatado las órdenes de este Tribunal.
Dada la inobservancia de los preceptos antes estableci-dos, suspendemos al Ledo. Elfrick Méndez Morales (licen-ciado Méndez Morales) de forma inmediata e indefinida de la abogacía y la notaría.
I
El licenciado Méndez Morales fue admitido al ejercicio de la abogacía el 6 de julio de 1994 y prestó juramento como notario el 17 de febrero de 1995. El 8 de septiembre de 2015, la ODIN, a través de su director, el Ledo. Manuel E. Ávila de Jesús, compareció ante este Foro mediante un Informe Especial sobre Incumplimiento de la Ley Notarial Puerto Rico y su Reglamento y en Solicitud de Remedios (Informe). En éste indicó que se le había notificado al licen-ciado Méndez Morales que adeudaba veintinueve índices mensuales de actividad notarial y cuatro informes estadís-ticos anuales de actividad notarial. Por ello, la ODIN le concedió un término de diez días para que el abogado se expresara al respecto.
El 19 de febrero de 2015, el licenciado Méndez Morales presentó una misiva ante la ODIN en la que señaló que no autorizaba documentos notariales desde hacía varios años y que pensó erróneamente que no podía presentar los índi-*523ces mensuales de actividad notarial de forma impresa. A esos efectos, se comprometió a presentar a tiempo los futu-ros informes.
El 26 de febrero de 2015, la ODIN emitió una Resolu-ción en la cual le reiteró al licenciado Méndez Morales la importancia de cumplir con la presentación de los informes estadísticos anuales y los índices mensuales de actividad notarial dentro de los términos correspondientes. Además, le apercibió que, de presentar nuevamente de forma tardía los mencionados informes, se referiría el asunto automáti-camente al Tribunal Supremo.
El 2 de septiembre de 2015, el licenciado Méndez Morales presentó ante la ODIN una Moción Explicativa junto a siete índices mensuales de actividad notarial negativa, co-rrespondientes a los meses de marzo hasta septiembre de 2015. En la referida moción indicó que, debido a la carga de trabajo y a que actualmente no realiza trabajo notarial, olvidó presentar los índices a tiempo, por lo cual solicitó que la ODIN excusara su inobservancia y aceptara la pre-sentación tardía de los informes. No obstante, el licenciado Méndez Morales no cumplió con la presentación de los res-tantes índices. Por ello, el Director de la ODIN presentó el Informe ante este Foro.
Así las cosas, el 28 de septiembre de 2015 emitimos una Resolución en la cual le concedimos un término final de veinte días al licenciado Méndez Morales para que mos-trara causa por la cual no debía ser sancionado por trans-gredir la Ley Notarial de Puerto Rico, el Reglamento Notarial de Puerto Rico y el Canon 18 del Código de Ética Profesional, 4 LPRA Ap. IX.(1) Además, se le apercibió que su incumplimiento resultaría en la suspensión inmediata e indefinida del ejercicio de la abogacía. El notario aún no ha comparecido ante este Tribunal.
*524II
El Tribunal Supremo de Puerto Rico tiene el poder in-herente de regular la profesión y, como tal, nos corresponde asegurar que los miembros admitidos a la práctica de la abogacía y la notaría ejerzan sus funciones de manera responsable, competente y diligente.(2) Con el propósito de mantener la excelencia de la clase togada, reiteradamente hemos enfatizado la obligación que tienen los abogados de cumplir fiel y cabalmente con todos los cánones de ética que rigen nuestra profesión.(3)
Entre las disposiciones de mayor envergadura en nuestro ordenamiento jurídico se encuentra el Canon 9 del Código de Ética Profesional, 4 LPRA Ap. EX, que le impone al abogado el deber de “observar para con los tribunales una conducta que se caracterice por el mayor respeto”. La desatención de las órdenes y los requerimientos judiciales constituye un serio agravio a la autoridad de los tribunales, lo que representa una infracción al Canon 9.(4) Por tal motivo, los abogados tienen una obligación inexcusable de atender y responder pronta y rigurosamente a nuestras órdenes y requerimientos, en especial los referentes a la investigación, tramitación y resolución de quejas y proceos disciplinarios.(5) Ello, independientemente de los procedimientos iniciados en su contra.(6)
Asimismo, sabemos que todo notario está obligado a cumplir cabalmente con la Ley Notarial de Puerto Rico, 4 LPRA sec. 2001 et seq., y el Reglamento Notarial de *525Puerto Rico, 4 LPRA Ap. XXIV.(7) Su importancia es de tal magnitud, que desacatar los requerimientos cursados por la ODIN equivale a ignorar las órdenes de este Tribunal.(8) El abogado debe ser cuidadoso y debe desempeñarse con esmero, diligencia y estricto celo profesional.(9) Por lo tanto, el incumplimiento con estas fuentes de obligaciones y deberes los expone a la acción disciplinaria correspondiente.(10)
El Art. 12 de la Ley Notarial de Puerto Rico, 4 LPRA sec. 2023, y la Regla 12 de su Reglamento, supra, dispone que todo notario tiene la obligación de rendir índi-ces mensuales sobre sus actividades notariales no más tarde del décimo día calendario del mes siguiente al mes informado. De igual forma, los notarios tienen que remitir el índice mensual a la ODIN aun cuando no hayan tenido actividad notarial durante ese mes, en cuyo caso deberán enviar un informe negativo sobre la actividad notarial.(11)
A esos efectos, hemos señalado que “ la omisión de rendir índices notariales es una falta grave a los deberes que le impone la investidura de la fe pública notarial al notario, y por ello tal conducta merece severas sanciones disciplinarias’ ”.(12) Además, hemos enfatizado que “ ‘dejar de enviar los referidos índices dentro del término exigido por ley puede prestarse a actuaciones de naturaleza grave y contribuir a la desviación de la fe pública que reviste a los notarios’ ”.(13) A su vez, este Tribunal ha señalado que *526cuando un notario contraviene la Ley Notarial, viola el Canon 18 del Código de Ética Profesional, supra.(14)
rH HH l—l
A pesar de los múltiples apercibimientos, tanto de este Tribunal como de la ODIN, el licenciado Méndez Morales ha desplegado una conducta temeraria en desatención a nuestra autoridad como foro regulador de la profesión legal. Esa conducta, en sí misma, constituye un craso in-cumplimiento con el Canon 9 del Código de Ética Profesional, supra. Por otro lado, el incumplimiento con las disposiciones de la Ley Notarial constituye una violación del Canon 18 del Código de Ética Profesional, supra. Al igual que en otras ocasiones, no dudaremos en tomar acción disciplinaria en contra de abogados que incumplan tanto con nuestras órdenes y las de ODIN, como con las disposiciones de la Ley Notarial y su Reglamento.
> HH
Por los fundamentos expuestos, decretamos la suspen-sión inmediata e indefinida del licenciado Méndez Morales del ejercicio de la abogacía y la notaría.

El licenciado Méndez Morales deberá notificar a sus clientes que, por motivo de su suspensión, no podrá conti-nuar proveyéndoles consultoría ni representación legal, por lo que les devolverá los expedientes de cualquier caso ya atendido o pendiente de resolución y los honorarios que haya percibido por cualquier trabajo no realizado. De igual manera, tendrá la responsabilidad de informar de su sus-pensión a todos los foros judiciales y administrativos en los que tenga algún caso pendiente. Deberá acreditar y certifi-car ante este Tribunal el cumplimiento con todo lo anterior 
*527
dentro del término de treinta días, contados a partir de la notificación de la presente Opinión “per curiam” y Sentencia.


Se le ordena al Alguacil de este Tribunal que incaute inmediatamente la obra y el sello notarial del licenciado Méndez Morales y los entregue al Director de la Oficina de Inspección de Notarías para la correspondiente investiga-ción e informe.


Notifíquese personalmente esta Opinión “per curiam” y Sentencia.


Se dictará sentencia de conformidad.


 Archivada en autos la copia de la notificación de la Resolución el 29 de septiembre de 2015.


 In re Vera Vélez, 192 DPR 216, 226 (2015).


 In re Sosa Suárez, 191 DPR 261, 261-262 (2014).


 In re Bryan Picó, 192 DPR 246, 251 (2015); In re Martínez Romero, 188 DPR 511, 514-515 (2013).


 In re Bryan Picó, supra; In re Vera Vélez, supra.


 In re Martínez Romero, supra, pág. 515.


 In re Santaliz Martell, 194 DPR 911 (2016).


 íd.; In re Rodríguez Zayas, 194 DPR 337 (2015).


 In re Santaliz Martell, supra; In re Martínez Sotomayor, 189 DPR 492, 499 (2013).


 Íd.


 4 LPRA sec. 2023.


 In re Santaliz Martell, supra, pág. 5, citando a In re Miranda Casasnovas, 175 DPR 774, 778 (2009).


 Íd. Véanse, además: In re Feliciano Lasalle, 175 DPR 110, 114 (2008); In re Montañez Miranda, 158 DPR 738 (2003); In re Alvarado Tizol, 122 DPR 587 (1988).


 In re Cabrera Acosta, 193 DPR 461 (2015); In re Muñoz Fernós, 184 DPR 679, 685 (2012).